 In the Matterof FIRESTONE TIRE ANDRUBBER COMPANY,EMPLOYERandLODGENo. 1317,INTERNATIONAL ASSOCIATIONOFMACHINISTS,PETITIONERCase No. 15-RC-231.-Decided August 4, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this matter was held beforeWilliam P. Alexander, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirlned.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent employeesof the Employer.3.A question of representation affecting commerce exists concern-ing certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit; the determination of representatives :The Petitioner seeks to represent a unit composed of all machinistsand maintenance mechanics, and their helpers and apprentices, inthe Employer's Lake Charles, Louisiana, plant, excluding all officeand clerical employees, professional employees, technical employees,and supervisors as defined in the Act.2 The Employer and the Inter-'The Lake Charles Metal Trades Council,A. F. L., hereincalled the Intervenor, con-tends, in effect, that this case presents no representation question because the Petitionerhas not notified the Intervenor of its intent or desire to disaffiliate. InMatter of Mathieson'Chemical Corporation,LakeCharlesOperation,81 N. L.R. B. 1355,a recent case in whichboth the Petitioner and the Intervenor were parties,the Board considered substantiallythe same issue as that raised herein by the Intervenor.For thereasons stated in that case.we find no merit in the Intervenor's contention.' In the alternative, the Petitioner is willing to represent the machinists and mainte-nance mechanics,respectively,in two separate units.Although it does not seek to repre-sent the oilers,the tool checker, and the dispatcher,the Petitioner also is willing torepresent these employees if the Board deems that they should be included in any unitfound appropriate.85 N. L.R. B., No. 99.559J 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDvenor oppose the severance of these employees, asserting that onlythe existing plant-wide unit currently represented by the Intervenoris appropriate.The employees sought by the Petitioner are employed in the mainte-nance department of the Employer's Lake Charles plant, where theywork under the general supervision of the master mechanic, who isin charge of the maintenance of plant buildings and equipment. Inaddition to the employees in the proposed unit, the master mechanichas over-all supervision over electricians, pipe fitters, boilermakers,oilers, painters, welders, carpenters, sheet metal workers, and instru-ment men. The 3 machinists and 17 maintenance mechanics soughtherein,3 together with 4 oilers, 4 sheet metal workers, and 2 laborers,work under the immediate supervision of the maintenance supervisor.At the time of the hearing, the Employer employed no helpers orapprentices in either 'themachinist or maintenance mechaniccategories.The machinists:All the machinists work in the machine shop,where they make replacement parts for plant machines.They uselathes, shapers, milling machines, drill presses, grinders, hydraulicpresses, as well as the customary machinists precision hand tools.These machinists work to the very close tolerances usually requiredof members of their trade. Before machinists are initially employed,they must demonstrate that they have obtained a substantial numberof years experience in the performance of traditional machinists' work.The maintenance mechanics:All the Employer's maintenance me-chanics are engaged in repairing various kinds of plant machines, suchas steam pumps,. reactors, pelletizers, compressors, and balers.Al-though their headquarters are in the machine shop, their work usuallytakes them throughout the plant. Some of their work, such as thedisassembly and assembly of heavy machines in connection with gen-eral overhaul jobs, is done in the machine shop.Maintenance meclian-ics have the same hourly rate of pay as machinists and do not ordi-uarily interchange functions with employees in other classifications.They spend about 50 percent of their working time doing "precision"repair work.With the notable exception of oilers, the proposed unit is the' sameas that sought by the Petitioner in an earlier proceeding involving thesame plant of the Employer.4 In that proceeding, the Board dismissedthe petition because the craft characteristics of the machinists, mainte-3Approximately four maintenance mechanics on the second shift work under that shift'smaintenance foreman, along with maintenance employees in other categories.The onemaintenance man assigned to the third shift and to Sunday and holiday work is supervisedby production foremen.4Matter of Firestone Tire and RubberCompany, 80 N. L. R. B. 208. FIRESTONE TIRE AND RUBBER COMPANY561Hance mechanics, and oilers were not established by that record; theemployees sought therein did not appear to constitute a separate de-partment or shop grouping traditionally regarded as appropriate forseparate bargaining; and it did not appear that the requested em-ployees had interests clearly severable from those of other maintenancedepartment employees.The record in this case shows that the Em-ployer's operations at its Lake Charles synthetic rubber plant and theorganizational arrangement of this plant are virtually unchangedsince our decision in the 1948 proceeding.However, the craft charac-teristics of the machinists and maintenance mechanics are clearlyestablished by this record, as they were not before.Because the machinists and maintenance mechanics sought by thePetitioner have skills and functions similar to those of other employeeswhom we have held to constitute identifiable, homogeneous craftgroups, we believe that they may, if they so desire, constitute a sepa-rate ullit.5 -They may also continue as part of the production andmaintenance unit in which they have been included for 5 years.Weshall therefore direct an election in the following voting group :All machinists and maintenance mechanics employed in the Em-ployer's plant at Lake Charles, Louisiana, excluding all office andclerical employees, professional employees, technical employees, andsupervisors as defined in the Act.However, we shall make no final unit determination at this time,,but shall first ascertain the desires of these employees as expressedin the election herein directed.If a majority of them vote for the:Petitioner, they will be taken to have indicated their desire to consti-tute a separate appropriate unit.DIRECTION OF ELECTION eAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional. Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees described in the voting group, above, who were employedduring the pay-roll period immediately preceding the date of this.5Matter of Reynolds Metals Company,85 N. L. R. B. No.17 ; Matter of Anaconda Wireand CableCompany,81 N. L. R. B. 1235: andMatter of International HarvesterCompany,McCormick Twine Mills,80 N. L. R. B. 1279.Any participant in theelection herein may,upon its promptrequest to,and approvalthereof by,the Regional Director,have its name removed from the ballot. -562DECISIONS OF NATIONALLABOR RELATIONS BOARDDirection of Election, including employeeswho did notwork duringsaid pay-roll period becausethey wereill or on vacation or tempo-rarilylaid off, butexcludingthose employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election,and also excluding employees on strikewho are not entitled to reinstatement, to determinewhether theydesire to be represented,for purposes of collective bargaining, byLodge No. 1317,InternationalAssociationof Machinists,or by LakeCharlesMetal Trades Council,A. F. L., or by neither.